                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


MIDWAY LEASING, INC., a New Mexico
corporation,

       Plaintiff,

v.                                                     CIV 18-0132 KBM/KK

WAGNER EQUIPMENT CO., a Colorado
corporation,

       Defendant.


              MEMORANDUM OPINION AND ORDER
     DENYING MOTION TO AMEND FINDINGS AND CONCLUSIONS
       On March 1, 2019, this Court entered its of Findings of Fact and Conclusions of

Law following a bench trial and, based upon those findings and conclusion, entered

Judgment in favor of Plaintiff Midway Leasing, Inc. (“Midway”) in the amount of

$175,000. See Docs. 67 & 68. Pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure, Midway now moves this Court to amend paragraphs 17 and 18 of its

conclusions of law and adjust its judgment accordingly. Doc. 69. That motion is now

fully briefed and ready for ruling. Doc. 73.

       In its conclusions, the Court found that the $175,000 flat fee paid by One Central,

LLC to McCall for his negotiating services associated with its IRB application provided

the only evidence of fair market value of the services Midway provided to Wagner

Equipment Company (“Wagner”) in conjunction with Wagner’s IRB application. Doc. 67

at ¶16. Midway argues that because One Central, LLC and Midway arrived at that flat
fee amount as a percentage of the total IRBs sought, that same method of calculation

must be used in association for the services provided to Wagner.

       The Court respectfully disagrees and notes that the Court specifically addressed

and implicitly rejected this argument. In Paragraph 17 of its conclusions, this Court

expressly found that

       Although McCall spent less time on the One Central project (approximately
       20 hours) and the fee was calculated as a percentage of the face amount
       of the bonds for that project, the same negotiating and lobbying efforts were
       involved and a non-contingent flat fee of $175,000 applied. A flat fee method
       of payment is necessarily independent of the number of hours it takes to
       fully perform the tasks to complete the goal – in this case, approval and
       issuance of IRBs.
Clearly the Court rejected the use here of the formula McCall and One Central, LLC

used to agree on payment for the overall package of services provided on its IRB

application.

       Instead, as Wagner observes in its Response to the motion, “the Court

determined that the total fee for the One Central project was an instructive benchmark,

but that the underlying methodology was not applicable” for assessing the value of the

appropriate equitable remedy in this case. Doc. 72 at 4. It was at the recommendation

of Midway and Bernalillo County’s Economic Development Director that Wagner chose

to apply for a higher value of bonds than it felt was needed to preserve its options if the

project expanded in the future. Awarding an additional $325,000 for the IRB services

provided by McCall simply because Wagner followed that advice strikes the Court as a

renewed attempt to impose an already rejected contractual damages claim rather than

fashion an equitable remedy.

       In short, Plaintiff Midway demonstrates none of the three justifications for

granting its Rule 59(e) motion. Here we have no intervening change in controlling

                                             2
law, no new evidence and no need to correct clear error or prevent manifest

injustice. See In re Sun Healthcare Grp., Inc., 214 F.R.D. 671, 673 (D.N.M.

2003). Wherefore, the motion is not well taken and will be denied.




                                  _____________________________________
                                  UNITED STATES MAGISTRATE JUDGE
                                  Presiding by Consent




                                           3
